UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1138


NATHAN E. WILSON,

                    Plaintiff - Appellant,

             v.

FAIRFIELD INN SUITES- MARRIOTT, RDU,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:16-cv-00899-NCT-LPA)


Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nathan E. Wilson, Appellant Pro Se. Brodie Davis Erwin, Robert Allen Sar,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathan E. Wilson appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing Wilson’s civil complaint for failure to participate

in discovery. The magistrate judge advised Wilson that failure to file timely objections to

the report and recommendation could waive appellate review of a district court order

based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance.             United States v.

Midgette, 478 F.3d 616, 621-22 (4th Cir. 2007). Wilson has waived appellate review of

the district court’s order dismissing his complaint by failing to file specific objections

after receiving proper notice. Accordingly, we affirm the district court’s order * and

judgment.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED



       *
         Because Wilson similarly failed to file objections to the magistrate judge’s orders
denying the motions to appoint counsel, he has waived appellate review of those
nondispositive orders. See Solis v. Malkani, 638 F.3d 269, 274 (4th Cir. 2011) (failure to
file timely objections to nondispositive order results in waiver of any right to further
review of that order); Fed. R. Civ. P. 72(a) (same).


                                             2